UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-7015


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIAM HENRY MOORE, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:00-cr-00016-JBF-2)


Submitted:    January 9, 2009              Decided:   February 13, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Henry Moore, Jr., Appellant Pro Se.  Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William Henry Moore, Jr., appeals the district court’s

order denying Moore’s 18 U.S.C. § 3582(c)(2) (2006) motion for

reduction of sentence.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.     United States v. Moore, No. 4:00-cr-

00016-JBF-2 (E.D. Va. Apr. 25, 2008).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2